

Exhibit 10.34
AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT (the “Amendment”) is entered into this 17th day of December, 2015
by and among Vonage Holdings Corp., a Delaware corporation (the “Company”), and
Alan Masarek (the “Executive”) to be effective as of October 6, 2015.
WHEREAS, the Company and the Executive entered into an Employment Agreement on
October 6, 2014 (the “Employment Agreement”). Capitalized terms used but not
otherwise defined herein shall have the same meanings as in the Employment
Agreement.
WHEREAS, the Company and Executive now desire to amend the Employment Agreement
as provided herein; and
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereto agree as follows:
1.Section 3(g) is hereby deleted and replaced in its entirety with the
following:
“Housing, Commuting, and Relocation Benefits. Until such time as the Executive
relocates near the Company’s principal office, while the Executive is employed
with the Company, the Company shall pay, or reimburse the Executive for, the
cost of housing (i.e., furnished housing, including utilities) for the Executive
and reasonable commuting expenses for the Executive between the principal office
of the Company and the Executive’s residence in Connecticut, to be paid, if
reimbursed, to the Executive monthly in arrears subject to the submission of
reasonable documentation, in an amount not to exceed $9,500 per month (prorated
for partial months). The Executive shall also be entitled to any additional
relocation benefits (without duplication) in accordance with the Company’s
relocation policy as may be in effect from time to time, recognizing that
Executive may relocate two times during the Term and that benefits for the first
relocation are likely to amount to $25,000. The payment or reimbursement of all
expenses under this Section 3(g) shall be subject to Section 4(e)(v) of this
Agreement.”
2.Entire Agreement. The Employment Agreement, together with this Amendment and
the (i) Employment Covenants Agreement, (ii) Non-Compete Agreement, (iii) 2006
Incentive Plan, (iv) Stock Option Agreement, (v) RSU Agreement, (vi) Make-Whole
RSU Agreement, and (vii) the Indemnification Agreement, each as amended from
time to time in accordance with the provisions of the Employment Agreement,
contains the entire agreement and understanding of the parties hereto with
respect to the matters covered herein and supersedes all prior or
contemporaneous negotiations, commitments, agreements and writings with respect
to the subject matter hereof. All such other negotiations, commitments,
agreements and writings shall have no further force or effect, and the parties
to any such other negotiation, commitment, agreement or writing shall have no
further rights or obligations thereunder. Notwithstanding anything to the
contrary herein, the covenants set forth in Sections 5 through 10 of the
Employment Agreement (as well as under the Employment Covenants Agreement or
Non-Compete Agreement contemplated therein) shall be separate rights and
obligations in addition to any other restrictive covenants to which the
Executive may be bound pursuant to the terms of any other agreement between the
parties hereto, and in the event that the restrictive covenants in one or more
agreements cover substantially the same subject matter as the Employment
Agreement, as amended, and conflict with the terms of the Employment Agreement,
as amended, the parties hereto agree and acknowledge that the covenant set forth
in the Employment Agreement, as amended, shall apply.
3.Full Force. Except as set forth in this Amendment, the Employment Agreement
remains in full force and effect.
4.Headings. The headings of the paragraphs of this Amendment are inserted for
convenience only and shall not be deemed to constitute part of this Amendment or
to affect the construction thereof.
5.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.
[Signature Page Follows]




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.


VONAGE HOLDINGS CORP.
By: __/s/ Jeffrey Citron_____
Name: Jeffrey Citron
Title: Chairman


EXECUTIVE


___/s/ Alan Masarek__________________

1